

115 HRES 674 IH: Honoring the life and legacy of Alan Rabinowitz for his immeasurable contributions to the city of Seattle as a leading philanthropist, educator, community organizer, and public servant.
U.S. House of Representatives
2018-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 674IN THE HOUSE OF REPRESENTATIVESJanuary 2, 2018Ms. Jayapal submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the life and legacy of Alan Rabinowitz for his immeasurable contributions to the city of
			 Seattle as a leading philanthropist, educator, community organizer, and
			 public servant.
	
 Whereas Alan Rabinowitz was born on January 18, 1927, in New York, New York; Whereas Alan Rabinowitz served in the United States Navy during World War II;
 Whereas Alan Rabinowitz received his bachelor’s degree in government and philosophy at Yale University, his master’s degree in business administration at Harvard University, and his doctorate degree in urban studies from the Massachusetts Institute of Technology;
 Whereas in 1951, Alan Rabinowitz married Andrea Wolf, his lifelong love and partner with whom he raised four children, traveled the world, and worked for social justice;
 Whereas Alan Rabinowitz left an indelible imprint on the University of Washington as a professor of urban economics, and as chairman of the Department of Urban Planning for more than 14 years;
 Whereas Alan Rabinowitz authored seven books, including one in 1990 entitled Social Change Philanthropy in America, which was described as the first comprehensive analysis of philanthropy that focuses on improving American society and the environment, particularly for people of color and low-income people;
 Whereas Alan Rabinowitz led by example as a community organizer, working on economic development projects in Eastern Europe and Native American reservations with his partner, Andrea;
 Whereas Alan Rabinowitz helped establish and served on the founding boards of numerous organizations that changed the landscape of communities in Seattle and across the country, including the Social Justice Fund Northwest, the Seattle People’s Fund, Potlatch Fund, and Town Hall, and on the boards of the National Network of Grantmakers, the Peppercorn Foundation, and the Burke Museum;
 Whereas Alan Rabinowitz was instrumental in creating an endowment fund for the Washington chapter of the American Civil Liberties Union, and a strong and early supporter of organizations like OneAmerica;
 Whereas Alan Rabinowitz passed away on November 29, 2017, in his beloved city of Seattle, Washington, leaving behind an extraordinary legacy of social change; and
 Whereas Alan Rabinowitz selflessly dedicated his life to building a kinder, more just world for the people: Now, therefore, be it
	
 That the House of Representatives honors the life and legacy of Alan Rabinowitz and acknowledges his contributions to economic justice, education, civil rights, social justice, and the arts.
		